JUDGE PAYNTER
delivered the following dissenting opinion:
There is no evidence in this case which tends to show that the decedent was killed by the train starting whilst he *480was in the act of stepping from it, much less any evidence tending to show that appellant’s employes advised him that he could alight therefrom with safety; neither is there any evidence which shows that those in charge of the train knew that he was attempting to alight from it, nor is it contended or shown that the starting of the train had placed the decedent in a perilous position which required him to elect whether it was best for his safety to remain on or jump from the moving train. The only conflict in the testimony is on the questions as to whether the train was stopped long enough at the station to enable passengers to alight therefrom with safety; and as to whether the ^decedent was sufficiently prompt in leaving the train after it had stopped; and as to the rate of speed the train had .attained at the time he attempted to alight therefrom. All agree that the train had started on its journey and had attained considerable speed when the decedent attempted to alight therefrom. The testimony shows that the be■cedent was killed in alighting from the train whilst in motion, and on this point there is no conflict in the testimony. I will assume, for the purpose of considering the legal aspect of the case, that the train did not remain at .the station long enough to enable the decedent to alight therefrom with safety;
It was the duty of those in charge of the train to have kept it at the station long enough to have allowed the decedent to alight from it in safety; and their failure to do so was a breach of its contract to carry the decedent to the station to which he had bought his ticket, as the contract allowed him time to alight from the train in safety. For *481this violation of a duty the decedent had a remedy in an action against the railroad company for damages.
The wrongful act of the company was complete when the train was started, a liability for the wrong had attached. The decedent knew this fact; and that the train was moving from the station when he alighted from it. It is true that the decedent would have had no occasion for jumping from the moving train had he been allowed time to have alighted therefrom at the station, but this did not make the company liable for his voluntary and negligent act. Notwithstanding the wrongful act of the company, the injury could not have happened to him except for his own negligent act. If it could be said that the wrongful act of the railroad company, and that of the decedent, concurred to produce the injury, then, under a well-recognized principle, the railroad company is not liable for the injury. The acts did not concur in producing the injury. Neither was the act of the decedent in alighting from the moving train the direct and immediate consequence of the wrong of the company. Without the advice or knowledge of the employes in charge of the train the decedent exposed himself to the peril of the act of alighting from the moving train. The result shows that his act was perilous. One who inflicts an injury upon his own body must abide the consequences. Had the train started before giving the •decedent time to alight in safety, and just as he was stepping therefrom, then the company would have been liable for damages, if he had been killed by the train; or if the train had started but had not attained a speed which made *482it obviously hazardous to alight therefrom, and the employes of the train had advised him that he could alight with safety, then the company wmuld have been liable for damages, if his death had resulted from thus alighting from the train. Again, had the decedent been placed in a perilous position by reason of the fact that sufficient time had not been given him to alight from the train, and he was forced to elect whether he would risk the hazard of remaining on the train or chance the peril of jumping from the moving train, the railroad company would have been liable for the consequences of the election thus forced by its wrong. No such circumstances as those exist in this case which Uhave described, therefore there was no question of negligence to be submitted to the jury.
It is said by Wood on Railroads, vol. 2, sec. 305:
“It appears to us that in view of the danger which neces.sarily attends such an act it would be held as a matter of law that it is negligence to attempt to board or to alight from a train while it is in motion, and the question should not be left to the jury unless there are exceptional circumstances tending to excuse or justify the act. And the great weight of authority favors this view. The failure of the company to stop its train at a station as it ought to do, or to stop it for a sufficiently long time, does not justify a passenger in leaving a moving train; his proper course is to be carried on until the train stops, and if he sustains pecuniary or other loss from being carried beyond his station his remedy lies in an action for damages.”
It is said by Rorer on Railroads, vol. 2, chap. 52:
“So, if a passenger is being carried past a station to *483which lie is bound, and at which, by his ticket, and the rules of the road as to the running of the trains, he has a right to be let off, he may not, except at his own risk and peril, get off, or leap from the cars whilst they are moving. He can not, by such rashness, impose any liability upon the company for the consequence thereof. In such case it is his duty to remain on, and he may then have his redress in an action of damages for being- carried past the station whereat he had a right to stop. He may, in such case, recover for the inconvenience, lost time, and increased labor and expense of travel, occasioned thereby, as also for all damage which is directly a result of the wrong act or negligence of the company.
“In like manner, if the stoppage be too short to allow passengers to leave the cars with convenience and safety, they may not, at the risk of the company, attempt to leave the cars whilst starting or in motion. If they do so, they do it at their own risk. They should remain aboard, and resort to their action for damages, occasioned by the negligent or wrong- act’of the company in not affording a reasonable opportunity or time to leave the train.”
These text writers cited numerous cases of courts of last resort of many of the States of the Union in support of the texts.
Judge Jeremiah S. Black in delivering the opinion of the court in Railroad Company v. Aspell, 23 Pa. State, 150, said:
“From these principles, it follows very clearly that if a passenger is negligently carried beyond the station where he intended to stop and where he had a right to be *484let off, he can recover compensation for the inconvenience, the loss of time, and the labor of traveling back; because these are the direct consequences of the wrong done him. But if he is foolhardy enough to jump off without waiting for the train to stop, he does it at his own risk, because this is gross imprudence, for which he can blame nobody but himself. If there be any man who does not know that such leaps are extremely dangerous, especially when taken in the dark, his friends should see that he does not travel by railroad.”
I dissent from the opinion of the court only in so far as it differs from the views I have expressed.